ORDER

PER CURIAM.
Appellants appeal the judgment of the Associate Division of the Circuit Court claiming the trial court erred: 1) in failing to grant judgment for defendants because plaintiff failed to prove its corporate status and failed to prove the contract signed by defendants was assigned to the plaintiff and 2) in giving plaintiff judgment for a deficiency because the sale made by plaintiff of the repossessed vehicle was not “commercially reasonable.” We have read the briefs, reviewed the legal file and transcript. We find no error of law and no jurisprudential purpose will be served by an extended written opinion. The motion to strike appellants’ brief is hereby denied. Judgment is affirmed in accordance with Rule 84.16(b).